TO BE PUBLISHED

               Suprnur Gilrf of ri rnfurkg
                               2015-SC-000155-KB


KENTUCKY BAR ASSOCIATION                                                   MOVANT



V.                             IN SUPREME COURT



REBECCA COX VENTER                                                   RESPONDENT



                              OPINION AND ORDER

      Rebecca Cox Venter was admitted to the practice of law in the

Commonwealth of Kentucky on October 13, 1995. Her Kentucky Bar

Association (KBA) number is 86006 and her bar roster address is 105 Glades

Street, Berea, Kentucky 40403. The KBA's Board of Governors considered a

total of thirteen charges in three separate files against Venter; all of the counts

reached the Board as default cases pursuant to SCR 3.210. Of the thirteen

charged counts, the Board found Venter guilty of eleven and not guilty of two.

The Board unanimously agreed upon disciplinary action including a 181-day

suspension from the practice of law, restitution payments, Kentucky Bar

Lawyer's Assistance Program (KYLAP) evaluation and assistance, and that

Venter should complete the Ethics and Professional Enhancement Program

(EPEP) prior to applying for reinstatement to the practice of law.

      Pursuant to SCR 3.370(7), after the Board of Governors files its decision

with the Disciplinary Clerk, either Bar Counsel or the Respondent may file with
this Court a notice of review. If neither party files a notice of review (as is the

case here), this Court has two options: 1) under SCR 3.370(8) we may inform

Bar Counsel and Respondent that we will review the decision and order the

parties to file briefs or 2) under SCR 3.370(9) we may enter an order adopting

the decision of the. Board. Given the multitude and gravity of Venter's

violations and the fact that she has failed to respond to any communication, we

exercise our authority under SCR 3.370(9) and adopt the decision of the Board.


                                  I. BACKGROUND

      The charges leveled against Venter are broken down into three separate

KBA files. Each of these files represents a separate Inquiry Commission

Complaint filed against Venter. She failed to file responses to any of the

charges.

   A. KBA File 22266

      The events related to this KBA file involve Venter's commission of several

crimes and her failure to appear in court on behalf of a client. First, Venter

was charged with (and eventually pled guilty to) the Class B misdemeanor of

operating a motor vehicle while under the influence of drugs. Almost five

months later, she failed to appear in district court on behalf of her client for a

pretrial conference. Eight months after that, Venter was charged with public

intoxication. A few days after the public intoxication charge, Venter was

charged yet again for operating a motor vehicle while under the influence of

drugs and/or alcohol. On this occasion, two minor children were

accompanying Venter in her car when she struck two other occupied vehicles.

                                          2
As a result of this incident, Venter was also charged with four counts of wanton

endangerment, failure to maintain insurance, license not in possession, and

leaving the scene of an accident.

      Due to Venter's commission of the above-referenced crimes, the Board of

Governors unanimously found her guilty of violating SCR 3.130-8.4(b), which

provides: "[i]t is professional misconduct for a lawyer to: . . . (b) commit a

criminal act that reflects adversely on the lawyer's honesty, trustworthiness or

fitness as a lawyer in other respects." For failing to appear in court on behalf

of her client, the Board also found Venter guilty of violating SCR 3.130-1.3 by a

vote of 19-1; that rule provides: "A lawyer shall act with reasonable diligence

and promptness in representing a client." The final count in this KBA file

involved Venter's failure to respond to the KBA in this matter in violation of

SCR 3.130-8.1(b). That rule provides in pertinent part: "a lawyer in

connection with a . . . disciplinary matter, shall not: . . . (b) . . . knowingly fail

to respond to a lawful demand for information from an admissions or

disciplinary authority . . . ." The Board unanimously found Venter guilty.

   B. KBA File 22724
      This KBA file involves a case in which Venter agreed to represent a client

in a criminal matter for $3000. Venter failed to respond to her client's calls

and text messages and also failed to appear at a scheduled pretrial conference

on her client's behalf. The client eventually hired replacement counsel.

      Venter was charged with five counts of improper conduct related to her

representation of this client. The Board unanimously found her guilty of three


                                            3
of the charges, namely, those for violating: (1) SCR 3.130-1.3 by failing to

exercise reasonable diligence and promptness in representing her client, (2)

SCR 3.130-1.4(a)(4) by "failing to promptly comply with reasonable requests for

information," and (3) SCR 3.130-1.16(d) by failing to refund unearned, prepaid

legal fees. By a vote of 12-8, the Board also found Venter guilty of another

violation of SCR 3.130-8.1(b) for her failure to respond. Finally, the Board

found that Venter had not charged her client an unreasonable fee in violation

of SCR 3.130-1.5(a) and found her not guilty of that charge.

   C. File 22810

      The facts surrounding this KBA file are very similar to the last. This file

involves a case in which Venter agreed to represent a client in a post-decree

matter in a divorce case, but did not carry through with her obligations.

Although the client paid her $1000 to do so, Venter failed to file a motion to

modify custody. Venter did not return her client's calls or respond to inquiries

regarding the motion. The client ultimately had to retain replacement counsel.

For her misconduct, Venter was charged with violations of the same rules as in

the previous file.

      The Board unanimously found her guilty of violating SCR 3.130-1.3 for

failing to act with reasonable diligence, 3.130-1.4(a)(4) for failing to promptly

comply with reasonable requests for information, and 3.130-1.16(d) for failing

to return an unearned, prepaid fee. The Board also found her guilty of failing

to respond in violation of SCR 3.130-8.1(b) by a vote of 11-9. The Board found

her not guilty of charging an unreasonable fee in violation of SCR 3.130-1.5(a).


                                         4
                    II. BOARD'S RECOMMENDED SANCTIONS

       The Board reached a unanimous decision on Venter's recommended

sanctions. It recommends that this Court: suspend Venter from the practice of

law for 181 days, to be served concurrently on each charge, order her to pay

restitution to her clients in KBA files 22724 and 22810, require her to enter

into a contract with KYLAP according to its rules, and require her to complete

EPEP prior to applying for reinstatement to the practice of law. The Board

notes that Venter has no prior disciplinary history in her twenty years as a

member of the KBA.


                                   III. ANALYSIS
       The Board's recommended sanctions for Venter are in line with our

precedent. For example, in Kentucky Bar Ass'n v. Quesinberry, 250 S.W.3d
308, 309 (Ky. 2008), this Court found Quesinberry guilty of violating SCR

3.130-1.3, -1.4, -1.16(d), and -8.1(b). The facts of that case are similar to

portions of the case at bar. Quesinberry agreed to represent a client and took a

retainer for that work; however, she never filed anything in the case and

stopped communicating with her client. The Court noted Quesinberry's past

ethical violations and suspended her for 181 days. While Venter has no past

disciplinary history, she does have more counts of misconduct charged against

her.

       In Kentucky Bar Ass'n v. Pulliam, 190 S.W.3d 925, 926 (Ky. 2006), this

Court suspended the attorney for 181 days for violating SCR 3.130-8.3 (which

is our current -8.4). There, Pulliam was charged with several criminal acts

                                         5
including third-degree possession of a controlled substance and second-offense

DUI. He eventually pled to possession of marijuana and attempted first-degree

possession of a controlled substance. A year later, he was convicted of another

alcohol-related offense. This Court noted his prior disciplinary history and

suspended him from the practice of law for 181 days. Again, while, Venter

does not have a disciplinary history with the KBA, due to the number of her

violations, a 181-day suspension is the proper sanction in her case. Venter's

combined KBA files account-for the charges brought against Quesinberry and

Pulliam. If she had a history of ethical violations, even harsher discipline

would be in order. However, since these are her first charges, the following

discipline is appropriate.


                                     IV. ORDER

      Agreeing that the Board's recommendation is appropriate, it is

ORDERED that:

      1. Venter is found guilty of the violations of the Supreme Court Rules

           detailed above and is suspended from the practice of law for 181 days

           for each charge, to run concurrently; and

      2.   Venter will pay restitution to her clients from KBA files 22724 and

           22810 in the amounts of $3000 and $1000 respectively; and

      3. Venter will submit to an evaluation with KYLAP and will enter into

           and abide by a contract pursuant to its rules; and

      4. As a condition for reinstatement to the practice of law, Venter shall •

           complete the EPEP program at her expense, separate and apart from

                                         6
   her fulfillment of any other continuing education requirement; she will

   not apply for CLE credit of any kind for this program and will furnish

   a release and waiver to the OBC to review her records in the CLE

   department that might otherwise be confidential, such release to

   continue in effect until one year after she completes EPEP, in order to

   allow the OBC to verify that she has not reported any such hours to

   the CLE Commission; and

5. Pursuant to SCR 3.390, Venter shall, within ten days from the entry

   of this Opinion and Order: (a) notify, in writing, all clients of her

   inability to represent them, and of the necessity and urgency of

   promptly retaining new counsel; (b) notify, in writing, all courts in

   which she has matters pending of her suspension from the practice of

   law; (c) provide a copy of all such letters of notification to the Office of

   Bar Counsel; and (d) to the extent possible, immediately cancel and

   cease any advertising activities in which she is engaged; and

6. In accordance with SCR 3.450, Venter is directed to pay all costs

   associated with these disciplinary proceedings against her, said sum

   being $668.85, for which execution may issue from this Court upon

   finality of this Opinion and Order.


All sitting. All concur.

ENTERED: June 11, 2015.




                                   7